*429Concurring Opinion.
Egan, J.
The parish of Orleans was made by law the First Judicial District of the State. If, then, the limits of the parish of Orleans are increased or diminished, the territory annexed to the parish is thereby annexed to the First Judicial District, or that taken away and added to another parish, which is at the time part of another judicial district, becomes thereby part of that other judicial district. The only limitation is as to the time when such act can have such legal effect, owing to the restrictions of the constitution growing out of the term of office-of judges, and the term of duration of judicial districts; and as the Legislature can not be supposed to have intended to pass an unconstitutional act, it must be interpreted as we said in the former opinion in this case, and as was said in the Twenty-third Illinois case, in subordination to the provisions of the constitution, articles eighty-three and eighty-four, referred to. On the other hand, where by legislative enactment territory is annexed to a parish which forms either the whole or part of another judicial district, it must be held that the Legislature intended, by annexation of the territory to the parish, to annex it to the judicial district in which the parish lies to which the territory is added. No other is a reasonable conclusion, and such, we think, is the necessary legal effect of such legislation, and we must hold that the Legislature so intended. We know of no rule of interpretation which requires us to understand or interpret legislation on this subject otherwise than we would in another, i. e., that the Legislature intended by the act of annexation to the parish to change it to the district in which is the parish of which it is made part, and take it away from the district of which the parish from which it is taken made a part. As we before said, however, this is done subject to the limitations named, and while for merely municipal purposes the jurisdiction of the parish to which the territory is added attaches so soon as the act .goes into operation, the other effect of changing the judicial district is postponed, as we held in the former opinion, till the close of ■ the term of the judge presiding at the time of the annexation. The Legislature can as well change the limits of a judicial district by passing an act which has that necessary legal effect as by using the precise terms and declaring that such was their intention. This is what was meant in our former opinion in this case.
I concur in the decree and opinion of Mr. Justice Marr in the rehearing of .this case.